PER CURIAM.
A natural mother of a child appeals an order of the Juvenile Court in and for Monroe County, Florida, which adjudicated the child dependent. See Fla.Stat.1965, § 39.01(10), F.S.A. The Juvenile Court awarded temporary care and custody to the father under the supervision of the State Department of Public Welfare.
It is apparent that a great many difficulties in this case may be attributed to the breakup of a home. It has been brought to our attention that the contending parties in the trial court are presently involved in divorce proceedings pending in the Circuit Court in and for the Sixteenth Judicial Circuit, wherein undoubtedly the permanent care, custody and control of the minor will be an issue. This record does not demonstrate a type of dependency which would necessarily preclude an award of custody to either party in the divorce action.
In view of the exigencies of the situation, we affirm the order appealed. This affirmance shall not prejudice a full determination of the rights of the parties in the divorce cause now pending; and it is without prejudice to either party to apply for an order of the Juvenile Court terminating its jurisdiction upon a change of circumstances subsequent to the order appealed. See Fla.Stat.1965, § 39.11(6), F.S.A.
Affirmed.